                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO

 IN RE:


 VAQUERIA ALMEYDA, INC.                                 CASE NO.: 18-06068 (BKT)

 DEBTOR                                                 CHAPTER 12



                                  NOTICE OF APPEARANCE

TO THE HONORABLE COURT:

       NOW APPEARS the undersigned attorney and requests that the Honorable Court note
that he has been retained by the Puerto Rico Milk Industry Regulatory Office (ORIL under its
Spanish language acronym) and its officers in their official capacities, as their counsel for the
captioned matter, and requests that he be notified of all pleadings, motions, orders, resolutions
and any other paper filed before or by the Court in this case by way of his electronic address
provided in the Electronic Case Filing System Attorney Registration Form which has been

previously submitted to the Court.

       WHEREFORE, is is respectfully requested this Honorable Court take note of the
foregoing.


       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 21st day of January 2019.

        CERTIFICATION: I hereby certify that the foregoing document has been electronically filed
with the Clerk of the Court using the CM/ECF system which will send notification of such filing to all
attorneys of record registered in the use of the CM/ECF system.

Attorneys for ORIL                                    Tel. (787) 294-0033Fax. (787) 294-8804
THE LAW OFFICES OF EDWARD W.
HILL                                                  By: /S Edward W. Hill
273 Sierra Morena PMB 248                             Edward W. Hill Tollinche
San Juan, PR 00926                                    USDC-PR No. 213614
